         MEMO
         Case     ENDORSED Document 56 Filed 03/19/21 Page 1 of 1
              1:19-cr-00531-ALC




                                                                                       3/19/21
                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


                                                       The Silvio J. Mollo Building
                                                       One St. Andrews Plaza
                                                       New York, New York 10007


                                                       March 19, 2021

By ECF

The Honorable Andrew L. Carter Jr.
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

               Re:    United States v. Joseph Perlman, 19 Cr. 531 (ALC)

Dear Judge Carter:

         Pursuant to the Court’s Order of February 8, 2021 (Dkt. 50), the Government, on behalf of
itself and Legacy Sports USA, LLC (“Legacy”), writes to provide a joint status report regarding
how the parties wish to proceed with Legacy’s petition (Dkt. 53) asserting a claim to certain funds
identified in the Preliminary Order of Forfeiture (Dkt. 25).

         The Government and Legacy have discussed a potential resolution to Legacy’s claim, and
hope to finalize a settlement agreement shortly. Accordingly, the Government and Legacy
respectfully request that the Court direct the parties to submit a proposed settlement agreement or
file a new status report proposing how to proceed with Legacy’s petition by Friday, April 2, 2021.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                 By:        /s/                         .
                                                       David Abramowicz
                                                       Assistant United States Attorney
                                                       (212) 637-6525

cc:    Counsel of record (by ECF)             The application is GRANTED.
                                              So Ordered.

                                                                                                 3/19/21
